              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GIANGRIECO,         :                   3:20-cv-817
                            :
            Plaintiff,      :                   Hon. John E. Jones III
                            :
        v.                  :
                            :
SUSQUEHANNA COUNTY, et al., :
                            :
            Defendants.     :

                                      ORDER

                                    July 14, 2020

      The Case Management Conference scheduled for July 31, 2020 at 10:15

a.m. is RESET for July 30, 2020 at 11:30 a.m. The parties shall file their joint

case management plan by July 23, 2020.

      The call-in instructions are as follow:

      Dial-in:            1-888-684-8852

      Access Code:        8275348

      Security Code:      2222

                                                s/ John E. Jones III
                                                John E. Jones III, Chief Judge
                                                United States District Court
                                                Middle District of Pennsylvania
